FILED
                            NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30240

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00026-JLQ

  v.
                                                 MEMORANDUM*
WYLIE LUCAS JOHN THURMAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                             Submitted March 12, 2013**

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Wylie Lucas John Thurman appeals from the district court’s judgment and

challenges the 20-year supervised release term imposed following his guilty-plea

conviction for abusive sexual contact, in violation of 18 U.S.C. §§ 1153(a) and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2243(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Thurman contends that the district court erred by (i) failing to calculate and

remain cognizant of the advisory Guidelines range for the supervised release term,

(ii) failing to consider the 18 U.S.C. § 3553(a) sentencing factors other than

specific deterrence, and (iii) failing to explain adequately the 20-year supervised

release term. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

court was aware of the Guidelines range, considered the section 3553(a) sentencing

factors, and adequately explained the sentence.

      Thurman next contends that the supervised release term is substantively

unreasonable. In light of the totality of the circumstances, including Thurman’s

history, the district court did not court abuse its discretion in imposing the 20-year

supervised release term. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     12-30240